Citation Nr: 1541794	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.   14-10 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for muscular pain.

3.  Entitlement to service connection for age related degenerative changes of the cervical and thoracolumbar spines, claimed as chronic aches and pains of the muscles and joints.

4.  Entitlement to service connection for mild degenerative changes of the shoulders, claimed as chronic aches and pains of the muscles and joints.

5.  Entitlement to service connection for traumatic degenerative changes of the right ankle, claimed as chronic aches and pains of the muscles and joints.

6.  Entitlement to service connection for chronic aches and pains of muscles and joints, including the wrists, hips, and knees, along with chronic gassiness, chronic alternating diarrhea and constipation, and difficultly sleeping.  

7.  Entitlement to service connection for chronic stress related headaches, claimed as due to an undiagnosed illness.  

8.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and attention deficit disorder.  

9.  Entitlement to service connection for fatigue, with shortness of breath with exertion and short-term memory problems.

10.  Entitlement to service connection for Raynaud's disease, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986, and September 1988 to May 1998.  He received the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The procedural posture of the Veteran's claims requires some explanation.  A rating decision issued in March 2003 denied service connection for, inter alia, headaches, muscular pain, sleep disorder, and gastrointestinal condition.  The Veteran did not appeal this decision, and it became final.  In April 2010, the Veteran filed a statement requesting service connection for unspecified physical and psychological conditions.  In order to ensure that the appropriate claims were developed, the RO phoned the Veteran to seek clarification.  A May 2010 VA Form 21-0820, Report of General Information, memorialized this conversation, and stated that the Veteran was seeking service connection for, inter alia, a mental disorder, to include depression and anxiety; headaches; fatigue; muscle and joint aches; carpel tunnel syndrome; sleep issues; Raynaud's disease; and memory issues.  

However, as shown by the statement of the issues above, the RO's July 2011 rating decision adjudicated the Veteran's chronic pain both by individual regions and parts of the body, and in general.  His generalized chronic aches and pains was characterized as chronic aches and pains of muscles and joints, including the wrists, hips, and knees, along with chronic gassiness, chronic alternating diarrhea and constipation, and difficultly sleeping.  The RO also listed his headaches, fatigue, Raynaud's disease, and fatigue as separate issues.  The Veteran then adopted this characterization of the issues in his October 2011 notice of disagreement.  Although he did not appeal his right ankle and shoulder disabilities in his notice of disagreement, the RO treated them as on appeal, and included them in its February 2014 statement of the case, which the Veteran appealed in full in his March 2014 VA Form 9.  His right ankle and shoulder disabilities are accordingly still on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In addition, despite the May 2010 Report of General Information, the RO did not develop and adjudicate the Veteran's claim to reopen his previously denied claim of entitlement to service connection for sleep issues.  This issue has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Given the various mental health disabilities claimed by the Veteran, the Board has recharacterized that issue as the Veteran's entitlement to an acquired psychiatric disability, to include depression, anxiety, and attention deficit disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The RO did not consider whether new and material evidence had been submitted to reopen previously claims of entitlement to service connection for headaches and muscular pain.  Regardless, the Board must also address the question of reopening before proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  By the decision below, the Board is reopening the claims of service connection for headaches and muscular pain because new and material evidence has been submitted.  

The issues of entitlement to service connection for degenerative changes of the cervical and thoracolumbar spines; mild degenerative changes of the shoulders; chronic aches and pains of muscles and joints, including the wrists, hips, and knees, along with chronic gassiness, chronic alternating diarrhea and constipation, and difficultly sleeping; chronic stress related headaches; fatigue, with shortness of breath with exertion and short-term memory problems; and Raynaud's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed March 2003 decision, the RO denied a claim of entitlement to service connection for headaches and muscular pain.

2.  The evidence submitted since the March 2003 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches and muscular pain.

3.  An acquired psychiatric disability, including anxiety, depression, and attention deficit disorder, did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post-service year.  




CONCLUSIONS OF LAW

1. The March 2003 decision denying service connection for headaches and muscular pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2. The additional evidence received since the March 2003 decision is new and material, and the claims of service connection for headaches and muscular pain are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  An acquired psychiatric disability was not incurred or aggravated in service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO sent a letters to the Veteran in May 2010 and June 2010, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  These letters informed him how to establish service connection, including with regards to Gulf War illnesses, and effective dates.  They also explained the responsibilities of the Veteran and VA in terms of providing and obtaining records.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This was done in the June 2010 letter.  

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, records from VA have been obtained.  The Veteran was afforded a VA mental health examination in June 2011 for his claim.  There is no argument or indication that the opinion is inadequate.  Rather, it discusses the etiology of the Veteran's mental health issues.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

II. Claims to Reopen Service Connection

In an unappealed decision issued in March 2003, the RO denied service connection for headaches and muscular pain. 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claims of service connection for headaches and muscular pain were denied in the March 2003 rating decision because there was no evidence that the Veteran had these disabilities, or that they occurred in, or were caused by, service.  He was not given any VA examinations, and no medical records were provided or obtained.  

A September 2011 VA emergency room report, available on the Virtual VA system, noted that the Veteran received treatment for headaches.  The Veteran's March 2011 VA examination noted that the Veteran had aching feelings in his muscles and joints, with no trigger points or generalized tenderness.  This is new evidence that is also material, inasmuch as they show that the Veteran has current disabilities.  New and material evidence having been received, reopening of the claim for service connection for headaches and muscular pain is granted.



III.  Entitlement to Service Connection for an Acquired Psychiatric Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show, "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran has had a mental health disability during the period on appeal.  The Board notes that the Veteran's November 2010 VA mental health examination stated that his symptoms did not meet the diagnostic criteria for any anxiety or depressive disorder, though the possibility for a diagnosis of attention deficit disorder remained a possibility.  A mental health note, however, from September 2011 diagnosed the Veteran as having generalized anxiety disorder.  At no point in his records is there evidence of psychosis.  

An in-service event will be also conceded, given the Veteran's Combat Infantryman Badge.  The Veteran also wrote in the April 2010 claim that he believes his psychological conditions are related to his service in the Persian Gulf, which is also confirmed on his DD Form 214.  Therefore, the remaining issue is the existence of a nexus.  Here, the Veteran cannot make an adequate showing.

As noted, the Veteran's VA examination was in November 2010.  The examiner wrote that psychological testing suggested an individual who is quite concerned with his somatic functioning, is experiencing some anxiety and depression, and has a history of unsatisfying relationships and difficulties getting along with others. Some of this may have been due to both impulsiveness and substance abuse.  Although the Veteran had symptoms of both anxiety and depression, he appeared to be managing them fairly well, and there was no clear nexus to his service time in the military.  It was clear that he experienced much difficulty as an adolescent getting along with others and conforming to the demands of school and a diagnosis of attention deficit disorder is a very real possibility.   The examiner stated that it should be noted that the Veteran recalled taking Ritalin for a period of his childhood.  Most of his complaints appeared to be physical in nature and revolved around difficulties with sleep, energy, and memory/concentration.  The cause of his sleep problems was unclear, though sleep apnea may contribute to this, as well as his possible attention deficit disorder.  His frustration, anxiety, and depressive symptoms appeared to be a result of his physical limitations and struggles to overcome them.

This analysis is buttressed by his VA mental health care records.  A review of these records shows that the consistent source of the Veteran's emotional problems has been his personal life, and not his military service.  For example, a September 2011 record on the Virtual VA system noted concern about finances and his employment.  In April 2008, the Veteran stated that feelings of anxiety and hopelessness had been in response to a breakup with his fiancé.  Earlier, in December 2007, the Veteran related his difficulties with a girlfriend who drained his savings.  

The Board notes that there are some references to the Veteran's military service in his VA mental health records.  In August 2009, before the Veteran filed his claim, the Veteran reported occasional nightmares and startle responses.  He stated that he feels tense most of the time, and felt déjà vu from Iraq.  He stated that while he saw some grizzly scenes, he generally was not engaging in firefights.  He gave a similar history of his Persian Gulf service in October 2007; however, the symptoms and military history discussed in these records are outweighed by the rest of his VA treatment history.  

Finally, the Board notes that in an August 2001 treatment record, the Veteran stated that he had been depressed since six to eight months before his military discharge.  In April 2008, however, the Veteran stated that he had had episodes of depression on and off for years.  In December 2007, he stated that he had had intermittent depression for "several years."  There is not sufficient evidence to show that the Veteran's pre-discharge depressive symptoms are the same symptoms that have been noted in treatment, or that there has been regular and consistent depression since service.  

The Board appreciates the Veteran's belief that his mental health difficulties are related to service.  Although the Veteran is competent in certain situations to provide evidence of readily observable psychiatric symptoms, the Veteran is not competent to provide evidence as to more complex medical questions such as the nexus for his psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Therefore, without sufficient evidence of a nexus, his claim must be denied.  


ORDER

New and material evidence having been submitted, the claim of service connection for headaches is reopened.  To this extent, the claim is allowed.

New and material evidence having been submitted, the claim of service connection for muscular pain is reopened.  To this extent, the claim is allowed.

Entitlement to service connection for an acquired psychiatric disability is denied.  


REMAND

New examinations are necessary for the Veteran's claims of entitlement to service connection for chronic aches and pains of muscles and joints, including the wrists, hips, and knees, along with chronic gassiness, chronic alternating diarrhea and constipation, and difficultly sleeping; fatigue; and Reynaud's disease, due to the fact that the opinions obtained in this case both conflict with one another, and VA medical records.  The Veteran's first examination was provided on March 18, 2011.  

The examination as a whole considered the Veteran's symptomology.  It concluded that the Veteran did not meet the criteria for chronic fatigue syndrome; however, there was no discussion of whether the Veteran's fatigue was a sign or symptom of a manifestation of undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(a)(2)(ii).  

The examiner stated that joint pains were found but most were undiagnosed conditions; although it was at least as likely as not that the Veteran's aches and pains were related to service, it was "very difficult to specifically put all in each category and really resorts to mere speculation."  Another examination was obtained in June 2011 concerning the Veteran's Raynaud's disease.  That examination, provided by the same VA nurse, stated that the Veteran's Raynaud's disease was less likely as not associated with service in southwest Asia as a chronic multi-symptom illness associated with exposure to environmental hazards or emotional stress from service.  The examiner elaborated her opinion with the following: 

My rational [sic] for the above opinion of less than 50/50 probability is that the Veteran is known to be positive for the HFE C282Y mutation with diagnosis of hereditary hemochromatosis which is an autosomal recessive disorder of iron metabolism. This could be causing/aggravating the Raynaud's syndrome response.  So the Raynaud's phenomenon being an exaggerated vascular response to cold temperature may be caused/aggravated by this diagnosis but there is also the slight possibility of the emotional stress causing the same response while in the military.  It is more likely that abnormal vasoconstriction of digital arteries and cutaneous arterioles of this Veteran is related to his hereditary hemochromatosis rather than the emotional stress but emotional stress is part of the description of Raynaud's and can not [sic] be totally eliminated.  ALSO MOST OF HIS OTHER COMPLAINTS COULD BE EXPLAINED BY THE SYMPTOMS OF THE HEMOCHROMATOSIS AS THE SYMPTOMS OF IT ARE GENERALIZED WEAKNESS, LETHARGY, ARTHRALGIA, AND EXTREME FATIGUE DUE TO THE IRON OVERLOAD.

Examination report at p. 22 (emphasis in original).  Finally, in a July 2011 addendum transcribed by a VA RVSR in a VA Form 21-0820, Report of General Information, the examiner stated that the Veteran's unexplained gastrointestinal problems and unexplained memory would also be considered symptoms of hemochromatosis and iron overload.

The opinions related to the Veteran's hemochromatosis and iron overload are conflicted by the Veteran's VA treatment records.  Notes from August 18 and 26 of 2011 found no indication of hemachromatosis, and an August 19, 2011, report found that iron studies of his blood were within normal limits.  

The conflicts and speculation within these examinations and records mandate that a new examination be provided to precisely determine and nature of the Veteran's Raynaud's disease, fatigue, chronic aches and pains of muscles and joints, with chronic gassiness, chronic alternating diarrhea and constipation, and difficultly sleeping.  Given the resort to speculation in the examiner's positive opinion, and then that same examiner's later negative opinion based upon hemochromatosis, service connection cannot be granted on the current record.  The new examiner needs to determine whether any of these symptoms meet the definition of undiagnosed illness and medically unexplained chronic multisymptom illnesses, and to what degree, if any, hemochromatosis is involved with the Veteran's symptoms.  

In addition, new examinations are necessary for the Veteran's arthritis and headache claims.  The Veteran's service treatment records from his second period of military service are unavailable.  See December 2002 formal finding of unavailability; January 2014 email correspondence.  At his March 2011 VA examination, the Veteran was diagnosed as having chronic stress related headaches; traumatic degenerative changes of the right ankle; mild degenerative changes of bilateral shoulder causing pain; and age-related mild degenerative changes of cervical and thoracic spine causing chronic pain and congenital and age-related changes of the lumbar spine causing chronic pain.  The Veteran also discussed the history of his headache and spine symptoms with the examiner; see examination report at pages 51, 57, and 58.  The Veteran also discussed his history in his October 2011 VA Form 9, noting that his headaches and spine pain began in service; however, nexus opinions were not provided for any of these disabilities.  New examinations are thus warranted to these disabilities, taking into consideration the Veteran's lay statements, as well as his Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b).

The Board also notes that the most recent VA medical records on file are from September 29, 2011 (see Virtual VA); any outstanding records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations from the Veteran, request all outstanding treatment records related to the disabilities claimed by the Veteran, to include VA treatment records for the period after September 29, 2011.

2.  After the above has been completed, schedule the Veteran for VA examinations for the below disabilities.  The examiner should review the claims file.  All necessary tests and studies should be conducted.

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

a) State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were incurred during his service, to include as due to environmental hazards from the Veteran's service in the Persian Gulf War?  

b) State whether it is at least as likely as not that the Veteran's traumatic degenerative changes of the right ankle were incurred in service.  If not, is it is at least as likely as not that arthritis manifested to a compensable degree within one year of service?

c) State whether it is at least as likely as not that the Veteran's mild degenerative changes of the shoulders was incurred in service.  If not, is it is at least as likely as not that arthritis manifested to a compensable degree within one year of service?

d)  State whether it is at least as likely as not that the Veteran's degenerative changes of cervical and thoracolumbar spines were incurred in service.  If not, is it is at least as likely as not that arthritis manifested to a compensable degree within one year of service?

e) State whether it is at least as likely as not that the Veteran's Raynaud's disease was incurred during his service, to include as due to environmental hazards from the Veteran's service in the Persian Gulf War?  The examiner should specifically consider whether the Veteran has hemochromatosis, and whether it is responsible for this disability.  

f) State whether it is at least as likely as not that the Veteran's fatigue, with shortness of breath with exertion and short-term memory problems was incurred during his service, to include as due to environmental hazards from the Veteran's service in the Persian Gulf War?  The examiner should specifically consider whether the Veteran has hemochromatosis, and whether it is responsible for this disability.  

g) State whether it is at least as likely as not that the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by chronic aches and pains of muscles and joints, including the wrists, hips, and knees, along with chronic gassiness, chronic alternating diarrhea and constipation, and difficultly sleeping; fatigue, with shortness of breath with exertion and short-term memory problems; and Raynaud's disease.  The examiner should specifically consider whether the Veteran has hemochromatosis, and whether it is responsible for his symptoms.  

The examiner should note that medically unexplained chronic multisymptom illnesses include chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  Moreover, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.

In responding to the above, the examiner should provide a rationale that takes into account lay and medical evidence, including treatment records from the Veteran's first period of service, VA treatment records, the Veteran's lay statements, the lay statements from friends of the Veteran that are available on VBMS, and the article that the Veteran submitted in May 2010 concerning Raynaud's disease.  

If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  In addition, any disability that the Veteran asserts was incurred in combat should be presumed to have occurred, as well as the consequences of that injury, at least in service.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


